PER CURIAM: *
The attorney appointed to represent William Rafael Rivera on appeal has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967). Rivera has filed a response. Our independent review of the brief, Rivera’s response, and the record discloses no non-frivolous issue for appeal. The record is insufficiently developed to allow consideration of Rivera’s claims of ineffective assistance of counsel. See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.1987). Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.